Exhibit 10.32

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of March 10, 2006, is by and between MOMS
PHARMACY OF BROOKLYN, INC., a New York corporation (“Buyer”), and H.S. MAIMAN
RX, INC., a New York corporation (“Seller”), and SCOTT MAIMAN and NANCY MAIMAN
(the “Seller’s Shareholder”).

Seller is a licensed New York pharmacy located at 821 Franklin Avenue, Brooklyn,
New York.

Buyer desires to purchase and Seller desires to sell, transfer and deliver to
Buyer Seller’s right title and interest in and to all of its business and assets
including without limitation its fixed assets, inventory, customer lists,
prescription files, books and records, files and goodwill, on the terms and
conditions set forth in this Agreement. Buyer desires to purchase such business
and assets related to Seller’s HIV/AIDS business (the “HIV/AIDS Business”) and
business and assets related to the balance of Seller’s business (the
“Non-HIV/AIDS Business”), including without limitation Seller’s interest in its
lease.

The parties agree as follows:

ARTICLE I

DEFINITIONS

The terms defined in this Article I, whenever used herein (including the
schedules hereto, unless otherwise defined therein), shall have the following
meanings:

1.1 “Additional Payment” shall have the meaning set forth in Section 2.2(a)(ii)
of this Agreement

1.2 “Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by or is under common control with another Person.

1.3 “Acquired Assets” shall mean all of Seller’s right, title and interest in
and to its business, assets and properties, whether tangible or intangible, and
including, without limitation, the Equipment, Inventory, supplies, packaging and
shipping materials, the Assumed Contracts, Intellectual Property, tenant
improvements, manufacturers warranties, customer lists, Prescription Files,
books and records, files and goodwill, and all other information relating or
pertaining to the Acquired Assets.

1.4 “Assumed Contracts” shall mean the Contracts listed on Schedule 4.9 of this
Agreement that are identified as “Assumed Contracts”.

1.5 “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banks are closed or are authorized to be closed in New York, New York.



--------------------------------------------------------------------------------

1.6 “Buyer Claimant” shall have the meaning set forth in Section 8.2 of this
Agreement.

1.7 “Closing” shall mean the closing of the purchase and sale of the Acquired
Assets, as contemplated by this Agreement.

1.8 “Closing Date” shall have the meaning set forth in Section 3.1 of this
Agreement.

1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.10 “Contract” shall have the meaning set forth in Section 4.3 of this
Agreement.

1.11 “Employee Benefit Plan” means any “employee benefit plan” within the
meaning of Section 3(3) of ERISA, and any other bonus, profit sharing,
compensation, pension, severance, deferred compensation, fringe benefit,
insurance, welfare, medical, post-retirement health or welfare benefit, medical
reimbursement, health, life, stock option, stock purchase, tuition refund,
service award, company car, scholarship, relocation, disability, accident, sick
pay, sick leave, vacation, termination, individual employment, executive
compensation, incentive, bonus, commission, payroll practices, retention or
other plan, agreement, policy, trust fund or arrangement, whether written or
unwritten, and whether maintained, sponsored or contributed to by Seller or any
entity that would be deemed a “single employer” with Seller under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA (an
“ERISA Affiliate”) on behalf of any of the current, former or retired employees
of Seller or its beneficiaries or with respect to which Seller or any ERISA
Affiliate has or has had any obligation on behalf of any such employee or
beneficiary.

1.12 “Encumbrance” shall mean any lien, charge, encumbrance, option, right of
first refusal, security interest, easement, obligation or claim or other third
party right of any kind.

1.13 “Environment” shall mean any surface or subsurface physical medium or
natural resource, including, air, land, soil, surface waters, ground waters,
stream and river sediments, and biota.

1.14 “Environmental Laws” shall mean any federal, state, local or foreign law,
rule, regulation, ordinance, code, order or judgment (including the common law
and any judicial or administrative interpretations, guidances, directives or
opinions) relating to the injury to, or the pollution or protection of human
health and safety or the Environment.

1.15 “Environmental Liabilities” shall mean any claims, judgments, damages
(including punitive damages), losses, penalties, fines, liabilities,
encumbrances, liens, violations, costs and expenses (including attorneys and
consultants fees) of investigation, remediation or defense of any matter
relating to human health, safety or the Environment of whatever kind or nature
by any party, entity or authority, (a) which are incurred as a result of (i) the
existence of Hazardous Substances in, on, under, at or emanating from any real
property presently or formerly owned or operated by Seller or any of its
Affiliates, (ii) the offsite transportation, treatment, storage or disposal of
Hazardous Substances generated by Seller or any of its Affiliates, or (iii) the
violation of any Environmental Laws or (b) which arise under the Environmental
Laws.

 

2



--------------------------------------------------------------------------------

1.16 “Equipment” shall mean all items of machinery, equipment, computers, tools,
parts, furniture and fixtures set forth on Schedule 4.6 and all other items of
machinery, equipment, computers, tools, parts, furniture and fixtures owned by
Seller.

1.17 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

1.18 “ERISA Affiliate” shall have the meaning set forth in the definition of
“Employee Benefit Plan”.

1.19 “Excluded Liabilities” shall have the meaning set forth in Section 2.1(c)
of this Agreement.

1.20 “Financial Statements” shall mean (a) the financial statements of the
Seller as of December 31, 2003 and 2004, and for each of the fiscal years then
ended, and (b) the revenue analysis of the Seller for the fiscal year ended
December 31, 2005.

1.21 “GAAP” shall mean generally accepted accounting principles.

1.22 “Hazardous Discharge” shall mean any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
migrating, disposing or dumping (including the movement of any material through
or in air, soil, surface or groundwater) of Hazardous Substances, whether on,
off, under or from any real property owned, operated, leased or used at any time
by Seller or its predecessors.

1.23 “Hazardous Substances” shall mean petroleum, petroleum products,
petroleum-derived substances, radioactive materials, hazardous wastes,
polychlorinated biphenyls, lead based paint, urea formaldehyde, asbestos or any
materials containing asbestos, and any materials, wastes or substances regulated
or defined as or included in the definition of “hazardous substances,”
“hazardous materials,” “hazardous constituents,” “toxic substances,”
“pollutants,” “contaminants” or any similar denomination intended to classify
substances by reason of toxicity, carcinogenicity, ignitability, corrosivity or
reactivity under any Environmental Laws.

1.24 “Indemnitee” and “Indemnitor” shall have the meanings set forth in
Section 8.4(a) of this Agreement.

1.25 “Initial Payment” shall have the meaning set forth in Section 2.2(a)(i) of
this Agreement.

1.26 “Intellectual Property” means (a) all United States and foreign patents and
pending patent applications, trademarks, service marks and trade names,
including, without limitation, the marks and patents described on Schedule 4.8
of this Agreement, and copyrights, and registrations and pending applications,
computer programs and software, research and development, know-how, inventions
and other proprietary processes and information of any kind, and all software
necessary or desirable to run Equipment, all as set forth on Schedule 4.8 of
this Agreement; (b) all copies and tangible embodiments of the foregoing; and
(c) the right to sue for past and future misappropriation or infringement of any
of the foregoing

 

3



--------------------------------------------------------------------------------

1.27 “Inventory” means all items of Seller’s inventory, including inventory
related to the HIV/AIDS Business, provided that, with respect to inventory
related to the HIV/AIDS Business, an item shall be considered “Inventory” only
if Seller has provided to Buyer the following information for such item prior to
or within ten (10) days following the Closing Date: (a) the proprietary and
established name of the item; (b) dosage; (c) container size; (d) number of
containers; (e) the item’s lot or control number(s); (f) the business name and
address of all parties to each prior transaction involving the item, starting
with the manufacturer; and (g) the date of each previous transaction.

1.28 “Inventory Payment” shall have the meaning given such term in
Section 2.2(b) of this Agreement.

1.29 “IRS” shall mean the Internal Revenue Service.

1.30 “Licenses and Permits” shall have the meaning set forth in Section 4.14 of
this Agreement.

1.31 “Losses” shall have the meaning set forth in Section 8.2 of this Agreement.

1.32 “Material Adverse Effect” shall mean any material adverse effect,
individually or in the aggregate, on the condition (financial or otherwise),
business, assets, operations or prospects of Seller or the Acquired Assets.

1.33 “Payment Program” shall have the meaning set forth in Section 4.19 of this
Agreement.

1.34 “Person” shall mean any natural person, corporation, professional
corporation, limited or limited liability partnership, general partnership,
joint venture, association, joint-stock company, limited liability company,
company, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any governmental unit or agency
or political subdivision thereof.

1.35 “Prescription Files” shall mean all prescription files owned or used by
Seller that are associated with Seller’s business, and all customer data and
information derived from customer purchases from Seller.

1.36 “Purchase Price” shall have the meaning set forth in Section 2.2(b) of this
Agreement.

1.37 “Real Property” shall mean the real property and interests in real property
described on Schedule 4.17 leased by Seller and the plants, buildings,
structures, storage tanks, erections and improvements of all kinds made to,
located on or forming a part of the real property and interests in real property
(including, without limitation, all fixtures), together with all easements,
rights-of-way, appurtenances and tenements to, on or otherwise beneficial to the
use of such real property or interests in real property

1.38 “Related Party” shall have the meaning set forth in Section 4.13 of this
Agreement.

 

4



--------------------------------------------------------------------------------

1.39 “Seller Claimant” shall have the meaning set forth in Section 8.3 of this
Agreement.

1.40 “Taxes” (or “Tax” where the context requires) shall mean all federal,
state, local, foreign or other taxes, duties, or similar charges (including,
without limitation, income (whether net or gross), profits, premium, estimated,
excise, sales, use, environmental (including taxes under Code Section 59A),
occupancy, franchise, license, value added stamp, windfall profits, social
security, gross receipts, franchise, ad valorem, severance, capital levy,
production, transfer, gains, withholding, occupation, employment and payroll
related and property taxes, alternative or add-on, minimum or estimated, import
and export duties and other governmental charges and assessments) imposed by any
taxing or governmental authority on or payable by Seller or any other party with
respect to the income, operations, products, assets or properties of Seller,
whether attributable to statutory or nonstatutory rules and whether or not
measured in whole or in part by net income, and including interest, additions to
tax or interest, and penalties with respect thereto, and including expenses
associated with contesting any proposed adjustment related to any of the
foregoing.

ARTICLE II

SALE AND PURCHASE OF THE ACQUIRED ASSETS

2.1 Purchase of the Acquired Assets.

(a) Upon the terms and subject to the conditions hereof, and upon the basis of
the agreements, representations and warranties contained in, and the schedules
to, this Agreement, at the Closing, Seller shall sell, transfer, assign, convey
and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of
the Acquired Assets, in each case free and clear of Encumbrances of any kind.

(b) Notwithstanding anything contained in this Agreement, Seller shall not sell,
transfer, assign, convey or deliver to Buyer, and Buyer shall not purchase or
acquire from Seller, any of Seller’s cash or accounts receivable, and any other
assets of Seller listed on Schedule 2.1. If at any time Buyer receives any
payment in respect of accounts receivable of Seller, Buyer shall keep such
payment segregated from its other funds, and shall promptly forward to Seller or
pay to Seller an amount equal to such payment so received.

(c) Buyer shall not be required to assume, pay, fulfill, perform or otherwise
discharge any liabilities or obligations of Seller, including of Seller’s
business, of any kind whatsoever (the “Excluded Liabilities”), and Seller shall
pay, fulfill, perform and discharge such Excluded Liabilities when due. The
Excluded Liabilities include, without limitation:

(i) Legal, accounting, brokerage, finder’s fees, Taxes or other expenses
incurred by Seller or any Affiliate, including, without limitation, in
connection with this Agreement or the consummation of the transactions
contemplated hereby;

(ii) Any intercompany debt or other liability or obligation of any nature
between Seller and any past or present Related Party of Seller;

 

5



--------------------------------------------------------------------------------

(iii) Liabilities or obligations incurred by Seller or any Affiliate of Seller
after the Closing;

(iv) Except as to any claim that would be covered by an indemnification in favor
of Seller, any obligation or liability relating to any litigation or any claim
arising out of any dispute, the elements of which occurred prior to the Closing,
or any litigation or other claim against Seller, whether or not listed on any
schedule hereto and regardless of whether accruing prior to or subsequent to the
Closing;

(v) Any liability for any Taxes accrued to or incurred by Seller or any
Affiliate of Seller or relating to operations, products or assets of Seller or
any Affiliate of Seller or arising as a consequence of the transactions
contemplated hereby;

(vi) Any liability or costs (including, without limitation, costs of
remediation) arising out of or relating to a Hazardous Discharge or the release,
discharge or disposal of any solid wastes or the handling, storage, use,
transportation or disposal of any of the foregoing, as these terms are defined
by the Environmental Laws in, on, under or from facilities of Seller at any time
prior to the Closing, regardless of whether such liability or costs arise before
or after Closing and whether or not in breach of any representation or warranty
under this Agreement;

(vii) Any liability or obligation to employees, government agencies or other
third parties in connection with any option plan, pension plan, other ERISA plan
or other Employee Benefit Plan, and any health, dental or life insurance
benefits, whether or not insured and whether or not disclosed on any schedule
hereto;

(viii) Any liability or obligation under any contract or commitment which is not
an Assumed Contract, and any liability or obligation which relates to any
default in respect of such contract or other commitment or obligation of Seller;

(ix) Any liability or obligation to employees in the nature of accrued payroll,
vacation, holiday or sick pay, worker’s compensation relating to the period
prior to the Closing, whether or not listed on any schedule hereto and
regardless of whether accruing prior or subsequent to the Closing;

(x) Any trade debt, accounts payable, notes payable and bank debts; or

(xi) Any other liability, debt or obligation of Seller or any of its
Shareholders.

2.2 Purchase Price.

(a) In consideration for the Acquired Assets (other than the Inventory), Buyer
shall pay to Seller an amount in cash equal to Five Million Two Hundred Fifty
Thousand Dollars ($5,250,000), payable as follow:

(i) At the Closing, Buyer shall pay to Seller and amount in cash equal to Four
Million Seven Hundred Twenty-Five Thousand Dollars ($4,725,000) (the “Initial

 

6



--------------------------------------------------------------------------------

Payment”). One Million Dollars ($1,000,000) of the Initial Payment shall be held
by Seller’s counsel in an escrow account of Seller’s counsel, and shall be used
solely for the purpose of discharging Seller’s secured indebtedness to Bellco
Drug Corp. Kinray, Inc. and Commerce Bank, N.A., which indebtedness shall be
discharged in full promptly after the Closing. To the extent that any sums
remain in such escrow account after discharge in full of such indebtedness, such
sums may be released to Seller; and

(ii) In addition, on May 13, 2006, Buyer shall pay to Seller an amount equal to
Five Hundred Twenty-Five Thousand Dollars ($525,000) (the “Additional Payment”)
if, and only if, Seller and Seller’s management, including Scott Maiman, have
during the two (2) month period from the Closing Date through May 13, 2006
provided during normal business hours such reasonable assistance to Buyer as
Buyer from time to time has requested to transition the business of Seller and
the Acquired Assets to Buyer, which assistance may be provided by telephone in
such cases that physical presence is not necessary to provide such assistance;
and

(b) On March 31, 2006, in consideration for the Inventory, Buyer shall pay to
Seller an amount equal to the lesser of (x) the Seller’s wholesale acquisition
cost of the Inventory (as calculated by Buyer based on documentation provided by
Seller to Buyer) and (y) the Buyer’s wholesale acquisition cost of the types of
items included in the Inventory (but not less than two percent (2%) less than
Seller’s wholesale acquisition of such items, calculated on an item-by-item
basis), in each case only to the extent that such Inventory conforms to the
representation contained in Section 4.6 and Buyer otherwise in its sole
discretion elects by that date, by notice to Seller, to purchase and acquire
such Inventory from Seller (the “Inventory Payment” and, collectively with the
Initial Payment and the Additional Payment, the “Purchase Price”). The inventory
of Seller shall occur on March 12, 2006, and the amount of the Inventory Payment
shall be as mutually agreed by Buyer and Seller based upon the valuation
principles set forth above. To the extent that the amount of the Inventory
Payment is not agreed to by March 31, 2006, Buyer shall pay to Seller the amount
of the Inventory Payment to the extent not in dispute on that date, and the
parties shall continue to work in good faith to resolve any remaining
differences.

2.3 Allocation of Purchase Price. The Purchase Price for the Acquired Assets
shall be allocated for federal, state, local and foreign tax purposes by each
party among the Acquired Assets as mutually determined by Seller and Buyer, in
compliance with applicable laws and generally accepted accounting principles.
For all pertinent tax purposes, each party hereto shall report the purchase and
sale provided for, and with the characterization given these transactions in
this Agreement, to taxing authorities on a basis consistent with such
allocation, and each party agrees not to take a position inconsistent with such
allocation. After the Closing, Seller and Buyer each shall timely file form 8594
with the IRS detailing this allocation. In the event that Buyer determines,
subject to Seller’s reasonable approval, that any adjustments to such allocation
are necessary, Seller shall make such modifications as are necessary, reporting
the same on Seller’s form 8594 (if required) or any tax report or return filed
or to be filed by Seller in order to conform to Buyer’s allocation as adjusted.

2.4 Nonassignable Contracts. To the extent that the assignment of the Assumed
Contracts shall require the consent of any other Person, this Agreement shall
not constitute a contract to assign the same if an attempted assignment would
constitute a breach thereof. Seller shall use all reasonable efforts, and Buyer
shall cooperate where appropriate, to obtain any consent necessary to any such
assignment where such consent is requested by Buyer.

 

7



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

3.1 The Closing. Subject to the terms and conditions of this Agreement, the
Closing shall occur on March 13, 2006 (the “Closing Date”), at the offices of
Buyer’s counsel, Nixon Peabody LLP, 990 Stewart Avenue, Garden City, New York.

3.2 Obligations of Seller. At the Closing, Seller shall deliver to Buyer the
following:

(a) A bill of sale, in customary form, duly executed by Seller.

(b) A Limited Power of Attorney for Use of Pharmacy Licenses, Medicaid Number,
DEA Registration Numbers and DEA Order Forms.

(c) A grant of permission to Buyer from Seller to utilize Seller’s National
Counsel for Prescription Drug Programs number.

(d) A copy of the agreement between Seller and/or one or both of Seller’s
Shareholders and Josette Toussaint, which agreement shall not be modified or
amended, or any of its provisions waived or released, without Buyer’s consent.

(e) A legal opinion of counsel to Seller and Seller’s Shareholders, covering the
matters set forth in Exhibit A.

(f) Copies of the resolutions of the Board of Directors and shareholders of
Seller certified by the secretary or assistant secretary of Seller, which
resolutions shall approve and authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

(g) All consents to the assignment to Buyer of each of the Acquired Assets,
including without limitation all consents to the assignment to Buyer of Seller’s
lease, provided that if the consent to the assignment to Buyer of Seller’s lease
is not obtained prior to the Closing, the parties shall continue to use their
commercially reasonable best efforts to obtain such consent. To the extent that
Seller’s security deposit under its lease is not returned by the landlord
thereunder to Seller, Buyer shall at or immediately following the Closing
reimburse Seller therefor, and thereafter shall be entitled to the security
deposit in accordance with the terms and conditions of the lease as assignee
thereunder.

(h) Such other instruments of assignment and conveyance as may be necessary or
appropriate to fully and effectively transfer to Buyer the Acquired Assets.

(i) All of the other documents and instruments required to be delivered by
Seller.

 

8



--------------------------------------------------------------------------------

3.3 Obligations of Buyer. At the Closing, Buyer shall deliver to Seller the
following:

(a) The Initial Payment.

(b) Copies of the resolutions of the Board of Directors of Buyer certified by
the secretary or assistant secretary of Seller, which resolutions shall approve
and authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

(c) All of the other documents and instruments required to be delivered by
Buyer.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND SELLER’S BUSINESS

Seller and Seller’s Shareholders hereby represent and warrant to Buyer, as of
the date hereof and as of the Closing, as follows:

4.1 Organization and Qualification. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
with full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. Seller has
no Affiliates, subsidiaries or equity interest in any other Person. Seller is
duly qualified and in good standing as a foreign corporation and has all
requisite corporate power and authority to do business in the jurisdictions set
forth on Schedule 4.1, which jurisdictions are the only jurisdictions wherein
the character of the properties owned or leased or the nature of activities
conducted by Seller make such qualification necessary. Seller’s Shareholders own
all the issued and outstanding capital stock of Seller.

4.2 Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and all documents, certificates, agreements, instruments
and writings related hereto to which it is a party and to perform, carry out and
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action on the part of Seller. This Agreement has been duly
and validly executed by Seller and constitutes the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with its terms.

4.3 No Breach. Except as set forth on Schedule 4.3, neither the execution and
delivery of this Agreement by Seller nor the consummation of the transactions
contemplated hereby will: (a) violate any provision of the Certificate of
Incorporation or Bylaws of Seller; (b) conflict with, result in a breach of or
constitute a default (or an event which, with or without notice, lapse of time
or both, would constitute a default) under any leases, agreements, instruments,
arrangements, contracts, commitments or understandings, written or oral, to
which Seller is a party or by which Seller or any of the Acquired Assets is
bound (collectively, the “Contracts”) listed on Schedule 4.9; (c) result in the
creation of, or give any party the right to create, any Encumbrance upon any of
the Acquired Assets; (d) conflict with, violate, result in a breach of or
constitute a

 

9



--------------------------------------------------------------------------------

default under any judgment, decree, order or process of any court or
governmental authority; (e) conflict with or violate any statute, law or
regulation applicable to Seller or any of the Acquired Assets; or (f) require
Seller to obtain any authorization, consent, approval or waiver from, or to make
any filing with, any governmental or regulatory authority, or other third party.

4.4 Financial Statements and Sales Information. Prior to the date hereof, Seller
has delivered to Buyer the Financial Statements, which are attached hereto as
Schedule 4.4. The Financial Statements: (a) were prepared from the books and
records prepared from Seller’s compilation statements, which books and records
have been maintained in accordance with all legal and accounting requirements
and completely and accurately reflect all financial transactions of Seller,
including, without limitation, the accounts receivable, accounts payable and
revenue of Seller for the periods covered by and as at the dates of the
Financial Statements; (b) were prepared in accordance with GAAP consistently
applied; and (c) are true and correct, and present fairly the financial
condition of Seller and the results of its operations for the periods covered
by, and as at the dates of, each of the Financial Statements. The Financial
Statements do not contain any material items of special or non-recurring income
or other income not earned in the ordinary course of business except as
expressly specified therein. All liabilities (whether accrued, unmatured,
contingent or otherwise, and whether due or to become due) of Seller are set
forth or adequately reserved against on the face of the most recent Financial
Statements, except for liabilities incurred since the date thereof in the
ordinary course of business as theretofore conducted, which liabilities are not,
individually or in the aggregate, materially adverse to the condition (financial
or otherwise), business, assets, operations or prospects of Seller. Seller is
neither aware nor ought reasonably to be aware of any basis for the assertion
against Seller of any materially adverse liability or loss contingency. Prior to
the date hereof, Seller has provided Buyer with sales information, by patient,
for its past three fiscal years. The books and records of Seller are accurate
and complete and have been maintained in accordance with good business
practices.

4.5 Absence of Certain Changes or Events. Since December 31, 2004: Seller’s
business has been conducted and the Acquired Assets have been acquired and
operated only in the ordinary and usual course consistent with past practice;
neither Seller’s business nor the Acquired Assets have suffered any event or
condition that has had a Material Adverse Effect; and Seller is not aware of any
event or condition that has occurred or would reasonably be expected to occur
that could result in a Material Adverse Effect.

4.6 Acquired Assets. Seller has good and freely transferable title to all of the
Acquired Assets, free and clear of all Encumbrances, and has the complete and
unrestricted power and right to sell and transfer the Assets to Buyer in
accordance with the terms hereof. Schedule 4.6 sets forth a complete and
accurate list of all items of Equipment. Each piece of Equipment is and will
when delivered be adequate for the uses to which it is being put, is and will
when delivered be in good order and working condition, ordinary wear and tear
excepted, and have no material defects, and no condition exists or will when
such Equipment is delivered exist which interferes with the value thereof or the
use thereof. Seller has maintained the Equipment in accordance with good
business practices. The Acquired Assets constitute all of the properties and
assets used by Seller in connection with the operation of Seller’s business, and
include all of the properties and assets necessary to operate Seller’s business
as it has been operated. All items included in the Inventory consist of a
quality and quantity usable and saleable in the ordinary course of business of
Seller, and are not damaged, below-standard quality or, in the reasonable belief
of Seller and the Shareholders, in excessive quantities.

 

10



--------------------------------------------------------------------------------

4.7 Real Property. Seller does not own any real property. Schedule 4.7 sets
forth an accurate and complete list of all leases of Real Property used by
Seller in connection with Seller’s business. Seller has peaceful possession of
the Real Property and has no other interest in real property in connection with
Seller’s business. The Real Property is and will when delivered be in good order
and working condition, ordinary wear and tear excepted, and have no material
defects. No condition exists or will when such property is delivered exist which
interferes with the value thereof or the use thereof in the manner used by or
for Seller’s business prior to the Closing Date. Seller has maintained the Real
Property in accordance with good business practices.

4.8 Intellectual Property. Seller owns or licenses all the Intellectual
Property, including, without limitation, all patents, trademarks, service marks,
trade names and copyrights, in each case registered or unregistered, inventions,
know-how, trade secrets and other intellectual property rights used in the
Seller’s business as presently conducted. Schedule 4.8 contains a list of all
Intellectual Property owned and used by Seller and any Intellectual Property
which is licensed for use by others. No Intellectual Property infringes any
rights owned or held by any other person. There is no pending or, to the
knowledge of Seller, threatened claim or litigation against Seller or Seller’s
business contesting its right exclusively to use any Intellectual Property. To
the knowledge of Seller, no person is infringing the rights of Seller or
Seller’s business in any Intellectual Property. No product or service sold or
provided by Seller’s business violates or infringes any intellectual property
right owned or held by any other person. To the knowledge of Seller, all
Intellectual Property used in the Seller’s business as presently conducted is
valid, enforceable and subsisting, and all application, issuance, renewal,
maintenance and other payments that are or have become due with respect thereto
have been timely paid and all assignments, certificates and other instruments
necessary to perfect and record Seller’s rights thereto have been timely filed
with the relevant governmental offices.

4.9 Contracts and Commitments. Schedule 4.9 is a list of all Contracts that are
material to the business or operations of Seller. Seller is not in breach or
default, nor is there any basis for any valid claim of breach or default by
Seller, under any Contract. The Contracts are valid and in full force and effect
and, assuming the obtaining of any consents to the assignment thereof,
consummation of the transactions contemplated by this Agreement will not cause
any Contract to cease to be valid and in full force and effect. Accurate and
complete copies of the Contracts listed on Schedule 4.9, including all
amendments thereto, have been or will promptly after the Closing be delivered to
Buyer to the extent in Seller’s possession.

4.10 Litigation, Etc. Except as set forth on Schedule 4.10, there has not been
in the five years prior to the date hereof, nor is there currently, any claim,
action, suit, inquiry, proceeding or, to the best of Seller’s knowledge,
investigation of any kind or nature whatsoever, by or before any court or
governmental or other regulatory or administrative agency, commission or
tribunal brought, asserted or initiated by Seller, or pending or, to the best of
Seller’s knowledge, threatened against or involving Seller. To the best of
Seller’s knowledge, there is no valid basis for any such claim, action, suit,
inquiry, proceeding or investigation. Seller is not subject to any judgment,
order or decree.

 

11



--------------------------------------------------------------------------------

4.11 Compliance with Law. Seller is and has been conducting its business,
marketing and selling its services and/or products, and owning and operating all
of its assets, in compliance in all material respects with all applicable laws,
rules, regulations, orders, codes, ordinances, authorizations, judgments and
decrees, of all federal, state, local, foreign or other governmental or
regulatory authorities. Seller and each of its employees or agents providing
services at the pharmacy, as applicable, (a) hold all permits, licenses,
registrations, franchises, certificates, concessions and other governmental
approvals and authorizations (the “Licenses and Permits”) required for the
operation of Seller’s business, including, without limitation, all Licenses and
Permits required by federal, state and local law and all applicable regulatory
agencies, and (b) are in compliance in all material respects with all applicable
laws, regulations and agreements, including without limitation the Health
Insurance Portability and Accountability Act of 1996 as it relates to the
maintenance of customer and patient lists and records. All such Licenses and
Permits are in full force and effect and Seller is not in default in any respect
with respect to any such Licenses and Permits. No notice from any authority with
respect to the revocation, termination, suspension or limitation of any such
Licenses and Permits has been issued or given, nor is Seller aware of the
proposed or threatened issuance of any such notice.

4.12 Finders. Neither Seller, nor any of its Affiliates, nor any of Seller’s
directors or officers, has taken any action that, directly or indirectly, would
obligate Buyer or any of its Affiliates to anyone acting as broker, finder,
financial advisor or in any similar capacity in connection with this Agreement
or any of the transactions contemplated hereby.

4.13 Related Party Transactions; Intercompany Accounts. Except as set forth on
Schedule 4.13, there are no Contracts between Seller, on one hand, and any
shareholder, director, officer, employee, consultant or Affiliate of Seller
(each, a “Related Party”), on the other, related to Seller’s business. Set forth
on Schedule 4.13 is a true and complete list of each transaction during the
prior 18 months between Seller, on one hand, and any Related Party, on the
other, related to Seller’s business. Except for compensation for services
rendered, no amounts are owed by or to Seller to or by any Related Party,
related to Seller’s business.

4.14 Tax Matters. All Taxes that are due or payable by Seller, whether or not
disputed by Seller, have been paid in full. All tax returns to be filed in
connection with Taxes have been accurately prepared and duly and timely filed.
Attached as Schedule 4.14 are true, complete and accurate copies of Seller’s
Federal and state income tax returns for 2002, 2003 and 2004.

4.15 Improper Payments. Neither Seller, nor any of Seller’s officers and
employees nor, to the best of Seller’s knowledge, Seller’s agents have made any
illegal or improper payments to, or provided any illegal or improper benefit or
inducement for, any governmental official, supplier, customer or other person,
in an attempt to influence any such person to take or to refrain from taking any
action relating to Seller’s business.

4.16 Payment Programs. Neither Seller, nor any of its officers or employees,
nor, to the best knowledge of Seller, agents has received written notice that it
is subject to any restriction or limitation on the receipt of payment under the
Medicare or Medicaid programs, any other federally funded health care program or
any other third party payor (collectively, the “Payment Programs”). Seller has
valid and current provider agreements with the Payment Programs. Seller is in
compliance in all material respects with the conditions of participation for

 

12



--------------------------------------------------------------------------------

the Payment Programs. Neither Seller, nor any of Seller’s officers or employees,
nor, to the best knowledge of Seller, agents has received written notice that a
Payment Program has requested or threatened any recoupment, refund or set-off
from Seller, or imposed any fine, penalty or other sanction on Seller, nor has
Seller been excluded from participation in a payment program. Seller has not
submitted to a Payment Program any false or fraudulent claim for payment, nor
has Seller at any time violated in any material respect any condition for
participation, or any published rule, regulation, policy or standard of a
Payment Program.

4.17 Fraud and Abuse. Neither Seller, nor any of Seller’s officers, employees or
agents, has engaged in any activities that are prohibited under Federal Medicare
and Medicaid statutes, 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b or the Federal
False Claims Act, 31 U.S.C. § 3729 et seq., the regulations promulgated pursuant
to such statutes, or any related state or local statutes or regulations.

4.18 Physician Self-Referrals. Seller’s operations are in compliance in all
material respects with and do not otherwise violate the Federal Medicare and
Medicaid statutes regarding physician self-referrals, 42 U.S.C. §§ 1395nn and
1396b(s), the regulations promulgated pursuant to such statutes, or any related
state or local statutes or regulations. Neither Seller, nor any of Seller’s
officers, employees or agents, has engaged in any activities that may violate
such statutes or regulations.

4.19 Controlled Substances. Seller has not engaged in any activities which are
prohibited under the Federal Controlled Substances Act, 21 U.S.C. § 801 et seq.,
or the regulations promulgated pursuant to such statute or any related state or
local statutes or regulations concerning the dispensing and sale of controlled
substances.

4.20 Customers and Suppliers. Brookdale Hospital is Seller’s largest customer in
terms of referrals of customers. Seller’s largest suppliers in order of dollar
volume of purchases are HD Smith, Bellco Drug Corp. and Kinray, Inc. There has
not been any adverse change and there are no facts known to Seller which may
reasonably be expected to indicate that any adverse change may occur in the
business relationship of Seller or, after the Closing, Buyer with any supplier
or referral source listed above.

4.21 Insurance. Schedule 4.21 contains a complete and correct list of all
policies of insurance of any kind or nature covering Seller, including, without
limitation, policies of life, fire, theft, casualty, product liability,
workmen’s compensation, business interruption, employee fidelity and other
casualty and liability insurance, indicating the type of coverage, name of
insured, the insurer, the premium, the expiration date of each policy and the
amount of coverage. All such policies (a) are with insurance companies
reasonably believed by Seller to be financially sound and reputable and are in
full force and effect; (b) are sufficient for compliance with all requirements
of law and of all applicable agreements; (c) are valid, outstanding and
enforceable policies; and (d) provide full insurance coverage for the assets and
operations of Seller for all risks normally insured against by persons carrying
on the same business as Seller. Complete and correct copies of such policies
have been furnished to Buyer.

 

13



--------------------------------------------------------------------------------

4.22 Employee Benefit Plans; Employees.

(a) Schedule 4.22 hereto sets forth a true and complete list of each Employee
Benefit Plan.

(b) Each of the Employee Benefit Plans is and has been in compliance with all
applicable laws, including without limitation ERISA and the Code in all material
respects; each of the Employee Benefit Plans intended to be “qualified” within
the meaning of Section 401(a) of the Code is so qualified and has received a
determination letter from the Internal Revenue Service pursuant to Revenue
Procedure 93-39 to the effect that such Employee Benefit Plan is qualified under
Section 401(a) of the Code; no Employee Benefit Plan has or is expected to have
an accumulated or waived funding deficiency within the meaning of Section 412 of
the Code; neither Seller nor any ERISA Affiliate has incurred or is expected to
incur, directly or indirectly, any liability (including any contingent
liability) to or on account of a Employee Benefit Plan pursuant to Title IV of
ERISA; no proceedings have been instituted to terminate any Employee Benefit
Plan that is subject to Title IV of ERISA; no “reportable event,” as such term
is defined in Section 4043(b) of ERISA, has occurred or is expected to occur
with respect to any Employee Benefit Plan; and no condition exists that presents
a risk to Seller or any ERISA Affiliate of incurring a liability to or on
account of an Employee Benefit Plan pursuant to Title IV of ERISA.

(c) The current value of the assets of each of the Employee Benefit Plans that
are subject to Title IV of ERISA, based upon the actuarial assumptions (to the
extent reasonable) presently used by the Employee Benefit Plans, exceeds the
present value of the accrued benefits under each such Employee Benefit Plan
calculated as the projected benefit obligation using the methodology under
Financial Accounting Standards Board Statement No. 87; no Employee Benefit Plan
is a multiemployer plan (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA or Section 414(f) of the Code (“Multiemployer Plan”) and no Employee
Benefit Plan is a multiple employer plan subject to Sections 4063 and 4064 of
ERISA or as defined in Section 413 of the Code (“Multiple Employer Plan”); and
all contributions or other amounts payable by Seller as of the Closing with
respect to each Employee Benefit Plan in respect of current or prior plan years
have been paid. Neither Seller nor any ERISA Affiliate is or was obligated to
contribute to any Multiemployer Plan or Multiple Employer Plan. There are no
pending, threatened or, to the best knowledge of Seller, anticipated claims
(other than routine claims for benefits) by, on behalf of or against any of the
Employee Benefit Plans or any trusts related thereto.

(d) No Employee Benefit Plan provides death or medical benefits (whether or not
insured), with respect to current or former employees of Seller or any ERISA
Affiliate beyond their retirement or other termination of service other than
(i) coverage mandated by applicable law or (ii) death benefits under any
“employee pension plan” (as that term is defined in Section 3(2) of ERISA) that
is qualified under Section 401(a) of the Code.

4.23 Disclosure. No representation, warranty or other statement by Seller herein
or made in writing in connection herewith contains or will contain an untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

14



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES REGARDING BUYER

Buyer hereby represents and warrants to Seller as follows:

5.1 Organization and Qualification. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
with full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.

5.2 Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform, carry out and consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action on the part of
Buyer. This Agreement constitutes the legal, valid and binding obligations of
Buyer, enforceable against Buyer in accordance with its terms.

5.3 No Breach. Neither the execution and delivery of this Agreement by Buyer nor
the consummation of the transactions contemplated herein will: (a) violate any
provision of the Certificate of Incorporation or Bylaws of Buyer; (b) conflict
with, result in a breach of or constitute a default (or an event which, with or
without notice, lapse of time or both, would constitute a default) under, or
give any third party the right to terminate or modify, any material agreement or
other instrument to which Buyer is a party or by which it or any of its assets
is bound; (c) conflict with, violate, result in a breach of or constitute a
default under any judgment, decree, order or process of any court or
governmental authority; (d) conflict with or violate any material statute, law
or regulation applicable to the business of Buyer; or (e) require Buyer to
obtain any authorization, consent, approval or waiver from, or to make any
filing with, any governmental or regulatory authority.

5.4 Finders. Neither Buyer, nor any of its Affiliates, nor any of their
respective directors or officers, has taken any action that, directly or
indirectly, would obligate Seller or any of its Affiliates to anyone acting as a
broker, finder, financial advisor or in any similar capacity in connection with
this Agreement or any of the transactions contemplated hereby.

ARTICLE VI

COVENANTS

6.1 Obtaining Consents. Buyer and Seller shall use all reasonable efforts to
obtain all consents, approvals and waivers from, and give all notices to, and
make all declarations, filings and registrations with, any governmental and
regulatory agencies and other third parties that are required to consummate or
are otherwise related to the transactions contemplated hereby. Buyer and Seller
shall coordinate and cooperate with one another and supply such assistance as
may be reasonably requested by each in connection with the foregoing.

6.2 Transfer and Retention of Records. Except as may be required for tax
purposes or other regulatory purposes, neither Seller, nor any of its respective
successors and assigns, will retain any document, databases or other media
embodying any confidential or proprietary

 

15



--------------------------------------------------------------------------------

information relating to Seller’s business or use, publish or disclose to any
third person any such confidential or proprietary information relating to
Seller’s business; provided, however, that Seller shall be entitled to retain
copies of any of the foregoing (and have access to the same after the Closing)
to the extent necessary in connection with prosecuting or defending any matter
not assumed by Buyer. Seller shall take all actions requested by Buyer to
transfer records relating to Seller’s business to Buyer, which may include
making duplicate copies of any records retained by Seller in the form of papers
or computer media.

6.3 Employee Matters. Buyer shall not assume or be responsible in any way for
the obligations, liabilities or responsibilities (a) of any Employee Benefit
Plan of Seller, (b) of Seller, any Affiliate of Seller or any fiduciary under,
arising from, or with respect to any Employee Benefit Plan of Seller or (c) to
any of Seller’s officers, directors, employees and agents, arising from or
related to the transactions contemplated by this Agreement. Buyer shall not be
deemed to be a successor employer with respect to the employment of any employee
of Seller or with respect to any of Seller’s Employee Benefit Plans. Buyer may
offer employment to any or all of Seller’s employees and former employees, but
shall not be obligated to do so.

6.4 Further Assurances. Buyer and Seller shall, and shall cause their respective
Affiliates to, at the request and the expense of the other, execute and deliver
such other instruments of conveyance and transfer and assumption and take such
other action as may be reasonably requested so as to consummate the transactions
contemplated hereby or otherwise to consummate the intent of this Agreement.
Without limiting the generality of the foregoing, the Seller will, and will
cause its management to, execute management representation letters reasonably
requested by Buyer’s outside auditors in connection with the audit of Seller or
otherwise as is required by applicable securities laws. In addition, prior to or
immediately after Closing, Buyer and Seller shall agree on the text of a letter
to be sent to present HIV/AIDS patients who are customers of Seller, advising
such patients that their records have been transferred to Buyer. Scott Maiman
shall also, during the four (4) month period from the Closing Date through
July 13, 2006 provide during normal business hours such reasonable assistance to
Buyer as Buyer from time to time has requested to transition the business of
Seller and the Acquired Assets to Buyer, which assistance may be provided by
telephone in such cases that physical presence is not necessary to provide such
assistance.

6.5 Prescription Files and Interim Operations. Buyer shall utilize Seller’s
provider numbers for Medicare/Medicaid applicable to the Business for the time
period commencing on the Closing Date and ending on the date that Buyer is
issued its own Medicare/Medicaid provider numbers; provided, however, that Buyer
shall be deemed to have assumed any liability of Seller related thereto for
improper billing by Seller, reimbursement of any overpayments received by Seller
for services provided on or before the Closing Date, or any other transactions
by Seller under the provider numbers. To the extent permitted by law, Buyer
shall be permitted to bill using Seller’s provider numbers for Medicare/Medicaid
until such time as the Buyer is issued its own Medicare/Medicaid number. Seller
shall take all commercially reasonable action required to permit Buyer to bill
using Seller’s provider numbers for Medicare/Medicaid. Seller and Buyer
understand that reimbursements from Medicare and/or Medicaid for items/services
provided/rendered after the Closing Date will continue to be issued to Seller
for a period of time. All such reimbursements that may be received by Seller or
over which Seller has control shall be held by Seller, in an account segregated
from its other cash assets, for Buyer’s benefit and on its behalf. Seller shall
promptly

 

16



--------------------------------------------------------------------------------

deliver to Buyer any amounts that may be delivered to Seller immediately upon
receipt until such time as reimbursements are remitted directly to Buyer by
Medicare and Medicaid. Buyer, in its reasonable discretion, may approve an
alternative method of receiving such funds. Furthermore, during that period of
time, Seller will promptly deliver to Buyer in electronic format or such other
form mutually agreed to by the parties all Prescription Files that comes into
Seller’s possession in accordance with New York State board of pharmacy
regulations.

6.6 Certain Covenants of Seller. Seller hereby covenants that (unless Buyer
otherwise gives its written approval in its sole discretion) Seller shall at its
sole cost and expense take the actions set forth below:

(a) At the Closing, Seller shall pay or otherwise discharge all the Excluded
Liabilities in accordance with payment terms of each applicable creditor
consistent with previous payment histories.

(b) After the Closing, Seller shall afford Buyer, its attorneys, accountants,
consultants and representatives, free and full access to the Acquired Assets and
books and records of Seller relating thereto, at all reasonable times upon
reasonable notice and during normal business hours, and shall provide to Buyer
and its representatives such additional financial and operating data and other
information as Buyer shall from time to time reasonably request.

(c) After the Closing, Seller shall use its best efforts to preserve for Buyer
the goodwill of its customers and suppliers, and shall do all things reasonably
requested by Buyer for such purpose.

(d) After the Closing, Seller shall promptly advise Buyer in writing of the
commencement or threat against Seller of any suit, litigation or legal
proceeding that relates to or might affect the Acquired Assets.

ARTICLE VII

RESTRICTIVE COVENANTS

7.1 Non-Competition. Seller and Seller’s Shareholders hereby agree that as a
material inducement to Buyer to enter into this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and each of Seller’s Shareholders covenant and agree that
it, and each of Seller’s officers, directors and Affiliates, and each of
Seller’s Shareholder’s Affiliates and immediate family members, shall not, for
the period from the date hereof until five (5) years following the Closing Date
(the “Restricted Period”), directly or indirectly, on its own behalf or in the
service of or on the behalf of others, as a director, trustee, owner (except as
the owner of less than two percent (2%) of the outstanding stock of a publicly
held corporation), employee, consultant, advisor, independent contractor or in
any other capacity, engage in the business of operating a pharmacy that in any
way services or treats, or markets or sells AIDS/HIV products to, AIDS/HIV
patients, in any of the five (5) boroughs of New York, or Nassau or Suffolk
Counties (the “Restricted Territory”), provided that Scott Maiman shall be
entitled to be employed as a pharmacist at (a) any pharmacy in Nassau or Suffolk
Counties whose revenues are less than thirty percent (30%) attributable to
AIDS/HIV products and (b) the certain pharmacy at which he is presently employed
on Nostrand Avenue, Brooklyn for a period not to exceed thirty (30) days after
the Closing Date.

 

17



--------------------------------------------------------------------------------

7.2 Non-Interference. Seller and each of Seller’s Shareholders further agree
that, during the Restricted Period and within the Restricted Territory, Seller
and each of Seller’s Shareholders will not, directly or indirectly; (i) induce
any former customer of or referrer of customers to Seller or customer of or
referrer of customers to Buyer to patronize any Person who competes with Buyer;
(ii) request or advise any former customer of or referrer of customers to Seller
or customer of or referrer of customers to Buyer to withdraw, curtail or cancel
such Person’s business with Buyer; (iii) enter into any contract, the purpose or
result of which would benefit such Seller if any former customer of or referrer
of customers to Seller or customer of or referrer of customers to Buyer were to
withdraw, curtail, or cancel such customer’s or referrer’s business with Buyer;
or (iv) except as required by law, disclose to any other Person the names or
addresses of any former customer of or referrers of customers to Seller or
customer of or referrers of customers to Buyer, either individually or
collectively.

7.3 Acknowledgements. If the provisions of this Article VII are violated, in
whole or in part, Buyer shall be entitled, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
to restrain and enjoin Seller and each of Seller’s Shareholders and Affiliates
from such violation without prejudice as to any other remedies Buyer may have at
law or in equity. In the event of a violation, Seller and each of Seller’s
Shareholders agree that it would be virtually impossible for Buyer to calculate
its monetary damages and that Buyer would be irreparably harmed. If Buyer seeks
such temporary restraining order or preliminary injunction, Buyer shall not be
required to post any bond with respect thereto, or, if a bond is required, it
may be posted without surety thereon. If any restriction contained in this
Article VII is held by any court to be unenforceable, or unreasonable, as to
time, geographic area or business limitation, Buyer, Seller and each of Seller’s
Shareholders agree that such provisions shall be and are hereby reformed to the
maximum time, geographic area or business limitation permitted by applicable
laws. The parties further agree that the remaining restrictions contained in
this Article VII shall be severable and shall remain in effect and shall be
enforceable independently of each other. Seller and each of Seller’s
Shareholders specifically acknowledge, represent and warrant that the covenants
set forth in this Article VII are reasonable and necessary to protect the
legitimate interests of Buyer, and that Buyer would not have entered into this
Agreement or paid the Purchase Price in the absence of such covenants.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations and Warranties. All representations and
warranties contained in Articles IV and V of this Agreement shall survive the
Closing for the applicable statute of limitations, except that the
representations and warranties contained in Sections 4.4, 4.5, 4.6, 4.7, 4.8,
4.9, 4.10, 4.20, 4.21 and 4.22 shall survive for only eighteen (18) months after
the Closing Date.

8.2 Indemnification by Seller and Seller’s Shareholders. Seller and each of
Seller’s Shareholders shall indemnify and save Buyer and its Affiliates, their
respective directors, officers,

 

18



--------------------------------------------------------------------------------

employees, agents and representatives and all of their successors and assigns
(collectively “Buyer Claimants” and individually a “Buyer Claimant”) harmless
from and defend each of them from and against any and all demands, claims,
actions, liabilities, losses, costs, damages or expenses whatsoever (including
any reasonable attorneys’ fees) (collectively, “Losses”) asserted against,
imposed upon or incurred by Buyer Claimants resulting from or arising out of
(a) any inaccuracy or breach of any representation or warranty of Seller and
Seller’s Shareholders contained herein; (b) any breach of any covenant or
obligation of Seller contained herein; (c) any liability of Seller arising out
of events occurring, conditions existing, products sold or activities of Seller;
(d) noncompliance with any applicable bulk sales or similar laws (including laws
which may impose transferee liability on Buyer or an Affiliate of Buyer or
create Encumbrances on the Acquired Assets relating to Seller’s liability for
sales, use or other taxes or withholdings arising out of the operations of
Seller); and (e) any liability arising out of or related to Seller’s business
prior to Closing, or the assertion against a Buyer Claimant of a claim which, if
valid, would constitute a liability arising out of or related to Seller’s
business prior to Closing. Notwithstanding the foregoing, in no event shall the
aggregate indemnification to be provided by Seller and Seller’s Shareholders
solely in respect of matters referred to in clause (a) above exceed the amount
of the Purchase Price.

8.3 Indemnification by Buyer. Buyer shall indemnify and save Seller and its
respective Affiliates and their respective directors, officers, employees,
agents and representatives (collectively “Seller Claimants” and individually a
“Seller Claimant”) harmless from and defend each of them from and against any
and all Losses asserted against, imposed upon or incurred by Seller Claimants
resulting from or arising out of (a) any inaccuracy or breach of any
representation or warranty of Buyer contained herein; (b) any breach of any
covenant or obligation of Buyer contained herein; and (c) except as described in
Section 8.2 above, Buyer’s ownership of the Acquired Assets and operation of its
business from and after the Closing Date.

8.4 Indemnification Procedures.

(a) The rights and obligations of each party claiming a right to indemnification
hereunder (“Indemnitee”) from the other party (“Indemnitor”) shall be governed
by the following rules:

(i) The Indemnitee shall give prompt written notice to the Indemnitor of any
state of facts which Indemnitee determines will give rise to a claim by the
Indemnitee against the Indemnitor based on the indemnity agreements contained
herein, stating the nature and basis of said claims and the amount thereof, to
the extent known. No failure to give such notice shall affect the
indemnification obligations of Indemnitor hereunder, except to the extent such
failure materially prejudices such Indemnitor’s ability successfully to defend
the matter giving rise to the indemnification claim.

(ii) In the event any action, suit or proceeding is brought against the
Indemnitee, with respect to which the Indemnitor may have liability under the
indemnity agreements contained herein, then upon the written acknowledgment by
the Indemnitor within thirty days of the bringing of such action, suit or
proceeding that it is undertaking and will prosecute the defense of the claim
under such indemnity agreements and confirming that the claim is one with
respect to which the Indemnitor is obligated to indemnify and that it will be
able to pay

 

19



--------------------------------------------------------------------------------

the full amount of potential liability in connection with any such claim, the
action, suit or proceeding (including all proceedings on appeal or for review
which counsel for the Indemnitee shall deem appropriate) may be defended by the
Indemnitor. However, in the event the Indemnitor shall not offer reasonable
assurances as to its financial capacity to satisfy any final judgment or
settlement, the Indemnitee may assume the defense and dispose of the claim,
after 30 days prior written notice to the Indemnitor. The Indemnitee shall have
the right to employ its own counsel in any such case, but the fees and expenses
of such counsel shall be at the Indemnitee’s own expense unless (A) the
employment of such counsel and the payment of such fees and expenses both shall
have been specifically authorized by the Indemnitor in connection with the
defense of such action, suit or proceeding or (B) the Indemnitee shall have
reasonably concluded and specifically notified the Indemnitor that there may be
specific defenses available to it which are different from or additional to
those available to the Indemnitor.

(iii) In addition, in any event specified in clause (B) of the second sentence
of subparagraph (ii) above, the Indemnitor, to the extent made necessary by such
different or additional defenses, shall not have the right to direct the defense
of such action, suit or proceeding on behalf of the Indemnitee. If Indemnitor
and Indemnitee cannot agree on a mechanism to separate the defense of matters
extending beyond the scope of indemnification, such matters shall be defended on
the basis of joint consultation.

(iv) The Indemnitee shall be kept fully informed by the Indemnitor of such
action, suit or proceeding at all stages thereof, whether or not it is
represented by counsel. The Indemnitor shall, at the Indemnitor’s expense, make
available to the Indemnitee and its attorneys and accountants all books and
records of the Indemnitor relating to such proceedings or litigation, and the
parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such action, suit or proceeding.

(v) The Indemnitor shall make no settlement of any claims which Indemnitor has
undertaken to defend, without Indemnitee’s consent, unless the Indemnitor fully
indemnifies the Indemnitee for all losses, there is no finding or admission of
violation of law by, or effect on any other claims that may be made against, the
Indemnitee and the relief granted in connection therewith requires no action on
the part of and has no effect on the Indemnitee.

ARTICLE IX

MISCELLANEOUS

9.1 Expenses. Each party hereto shall pay its own expenses incurred in
connection with this Agreement, except as otherwise specified in this Agreement
and except that all sales, transfer and other similar taxes, levies and charges
that may be imposed, levied or assessed in connection with the consummation of
the transactions contemplated hereby shall be borne by Seller.

9.2 Amendment. This Agreement may not be terminated, amended, altered or
supplemented except by a written agreement executed by the parties hereto.

 

20



--------------------------------------------------------------------------------

9.3 Entire Agreement. This Agreement, including the schedules hereto, and the
instruments and other documents delivered pursuant to this Agreement, contain
the entire agreement of the parties relating to the subject matter of this
Agreement and supersede all other agreements and understandings of any kind
between the parties respecting such subject matter. Each and every
representation, warranty and covenant shall be deemed to include the information
contained in the schedules thereto.

9.4 Waivers. Waiver by either party of either breach of or failure to comply
with any provision of this Agreement by the other party shall not be construed
as, or constitute, a continuing waiver of such provision, or a waiver of any
other breach of, or failure to comply with, any other provision of this
Agreement. No waiver of any such breach or failure or of any term or condition
of this Agreement shall be effective unless in a written notice signed by the
waiving party and delivered, in the manner required for notices generally, to
each affected party.

9.5 Notices. All notices, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement to be given to any Person shall be in writing, and any such
communication shall become effective five Business Days after being deposited in
the United States mails, certified or registered (return receipt requested),
with appropriate postage prepaid for first class mail or, if delivered by hand
or courier service or in the form of a telex, telecopy or telegram, when
received (if received during normal business hours on a Business Day, or if not,
then on the next Business Day thereafter), and shall be directed to the
following address or telex or telecopy number:

 

If to Seller:    H.S. Maiman Rx, Inc.    c/o Marc H. Schneider, P.C.    666 Old
Country Road    Garden City, New York 11530    Telecopier: 516-393-5556 With a
copy to:    Marc H. Schneider, P.C.    666 Old Country Road    Garden City, New
York 11530    Telecopier: 516-393-5556 If to Buyer:    Moms Pharmacy, Inc.   
1660 Walt Whitman Road    Melville, New York 11747    Attention: Mr. Mike Moran
   Telecopier: 631-249-5863 With a copy to:    Nixon Peabody LLP    990 Stewart
Avenue    Garden City, New York 11530    Attention:   Allan H. Cohen   
Telecopier:   866-947-2070

 

21



--------------------------------------------------------------------------------

or to such other address as a party may have furnished to the other parties in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt. Any notice which is so mailed shall be deemed
delivered on the fourth Business Day (or Days) after mailing; any notice which
is transmitted by telecopier shall be deemed delivered when transmitted to the
telecopier number specified above and acknowledgment of receipt of such
facsimile is received.

9.6 Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts each of which when
executed shall be deemed to be an original, but all of which together shall
constitute one and the same document.

9.7 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to applicable principles of conflict of laws that might otherwise govern.

9.8 Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Neither party shall assign or transfer this Agreement nor any right or
obligation hereunder by operation of law or otherwise without the consent of the
other party, except that Buyer may assign its rights under this Agreement to an
Affiliate of Buyer.

9.9 Severability. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then: (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent; (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction; and (c) such invalidity or
enforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement. Each provision of this
Agreement is separable from every other provision of this Agreement, and each
part of each provision of this Agreement is separable from every other part of
such provision.

9.10 Headings. The headings contained in this Agreement (including the
schedules) are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

9.11 No Agency. Neither party hereto shall be deemed hereunder to be an agent
of, or partner or joint venture with, the other party hereto.

9.12 Third Parties. Nothing herein is intended or shall be construed to confer
upon or give to any person other than the parties hereto any rights or remedies
under or by reason of this Agreement.

9.13 Passage of Title and Risk of Loss. Legal title, equitable title and risk of
loss with respect to the Acquired Assets will not pass to Buyer until the
Acquired Assets are transferred at the Closing.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

SELLER: H.S. MAIMAN RX, INC. By:  

 

  Scott Maiman   President SELLER’S SHAREHOLDERS:

 

SCOTT MAIMAN

 

NANCY MAIMAN

BUYER: MOMS PHARMACY OF BROOKLYN, INC. By:  

 

  Michael Moran   President and Chief Executive Officer

The undersigned hereby guarantees the complete performance of each of Buyer’s
obligations under Section 8.3 of this Agreement.

 

ALLION HEALTHCARE, INC. By:  

 

  Michael Moran   President and Chief Executive Officer

 

23



--------------------------------------------------------------------------------

EXHIBIT A

1. Seller has been duly organized and is validly existing and in good standing
under the laws of the State of New York. Seller has the power and authority to
own, lease and operate its properties and to conduct its business as it is
presently conducted. Seller’s Shareholders are the only shareholders of Seller.

2. Seller and each of Seller’s Shareholders have the power and authority to
execute, deliver and perform, and has taken all action necessary to execute,
deliver and perform the Agreement. Seller and each of Seller’s Shareholders have
duly executed and delivered the Agreement.

3. The Agreement constitutes the valid and binding obligation of Seller and each
of Seller’s Shareholders, enforceable against such Person in accordance with its
terms.

4. The execution and delivery of the Agreement, and the consummation by Seller
and each of Seller’s Shareholders of the transactions contemplated by the
Agreement, do not, with or without the giving of notice or the lapse of time or
both, (a) violate (i) the articles of incorporation or bylaws of Seller,
(ii) any Federal or state law or regulation applicable to Seller or Seller’s
Shareholders, or (iii) any existing obligation of the Seller or Seller’s
Shareholders under any order, writ, judgment or decree of any court or Federal
or state governmental authority, or (b) violate or result in a breach of,
constitute a default under, require any consent under, or result in the creation
of a lien, charge or encumbrance on any property or assets of the Seller
pursuant to, the terms of any material agreement or instrument to which the
Seller or either of Seller’s Shareholders is a party or is bound.

5. No registration, approval, authorization, consent, notice or other action by,
or filing with, any Federal or state governmental authority is required on the
part of Seller or either of Seller’s Shareholders in connection with the
execution and delivery of the Agreement, or the consummation by Seller or either
of Seller’s Shareholders of the transactions contemplated by the Agreement, or
if required, such appropriate action has been taken.

 

24